IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JEVON ANTHONY HULEWITT,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-3860

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed September 4, 2014.

An appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

Nancy A. Daniels, Public Defender, Zachary F. Lawton, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Kristen L. Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Williams v. State, 39 Fla. L. Weekly D1336 (Fla. 1st

DCA June 25, 2014).

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.




                                       1